DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 15-20 (Instant Application 16/882,630) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,687,334,  383,117, claims 9-15 of U.S. Patent No. 10,383,117.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the above patents discloses variant of the instant claims as shown in the table below.


Instant Application 16/882,630
U.S. Patent No. 10, 687,334
1.  A wireless user device comprising: at least one processor configured to: 
determine, for a period having a plurality of consecutive subframes, a first 
subset of subframes by excluding, from the plurality of consecutive subframes, 
first subframes comprising: subframes in which a sidelink synchronization 
signal (SLSS) resource is configured;  downlink subframes;  and special 
subframes;  determine, for the period, a second subset of subframes by 
excluding, from the first subset of subframes, one or more second subframes, 
wherein a quantity of the second subset of subframes corresponds to an integer 

transmission, and wherein a quantity of the one or more second subframes is 
determined based on the length of the bitmap;  and determine, from the second 
subset of subframes and based on a plurality of repetitions of the bitmap, the 
resource pool for a sidelink transmission;  and a wireless transceiver 
comprising at least one antenna and configured to: receive, from a base 
station, resource pool configuration information indicating the bitmap;  and 
transmit, from the wireless user device to a second wireless user device, data. 
 
Difference: determining a quantity of the first subset of subframes;  performing a modulo operation based on the quantity of the first subset of subframes and a quantity of bits in the bitmap;  and determining the one or more subframes based on the modulo operation. 
 

The Applicant merely broadens the scope of the instant claim by deleting the underlined claim elements.

instructions that, when executed by the processor, cause the wireless device 
to: receive, from an evolved NodeB (eNB), resource pool configuration 
information comprising a bitmap to determine a resource pool for a sidelink 
transmission;  determine, for a period having a plurality of consecutive 
subframes, a first subset of subframes by excluding, from the plurality of 
consecutive subframes: subframes in which a sidelink synchronization signal 
(SLSS) resource is configured;  and subframes other than uplink subframes;  

first subset of subframes, one or more subframes, wherein a quantity of the 
second subset of subframes corresponds to an integer multiple of a length of 
the bitmap;  and determine, based on a plurality of repetitions of the bitmap, 
the resource pool for a sidelink transmission from the second subset of 
subframes, wherein the instructions, when executed by the processor, cause the 
wireless device to determine the second subset of subframes by: determining a 
quantity of the first subset of subframes;  performing a modulo operation based 
on the quantity of the first subset of subframes and a quantity of bits in the 
bitmap;  and determining the one or more subframes based on the modulo 
operation. 
 
    2.  The wireless device of claim 1, wherein the instructions, when executed 
by the processor, cause the wireless device to: receive, from the eNB, a 
downlink control information (DCI) indicating the sidelink transmission;  
determine, based on the DCI, a data transmission subframe, among the resource 
pool, for transmitting sidelink data;  and transmit, to another wireless device 
and in the determined data transmission subframe, the sidelink data. 



configured to determine, from among the resource pool and based on downlink 
control information (DCI) indicating the sidelink transmission, a data 
transmission subframe for transmitting sidelink data;  and wherein the wireless 
transceiver is configured to: receive, from the base station, the DCI;  and 
transmit, to the second wireless user device and via the determined data 
transmission subframe, the sidelink data. 


by the processor, cause the wireless device to: receive, from the eNB, a 
downlink control information (DCI) indicating the sidelink transmission;  
determine, based on the DCI, a data transmission subframe, among the resource 
pool, for transmitting sidelink data;  and transmit, to another wireless device 
and in the determined data transmission subframe, the sidelink data. 


configured to receive, from the base station, information of a resource reservation interval;  and wherein the at least one processor is configured to: determine, based on the determined data transmission subframe and the resource reservation interval, one or more transmission reservation subframes;  and reserve a transmission of the sidelink data in the one or more transmission reservation subframes. 

3.  The wireless device of claim 2, wherein the instructions, when executed by the processor, cause the wireless device to: receive, from the eNB, information of a resource reservation interval;  determine, based on the determined data transmission subframe and the resource reservation interval, one or more transmission reservation subframes;  and reserve a transmission of the sidelink data in the one or more transmission reservation subframes. 

4.  The wireless user device of claim 1, wherein the downlink subframes are 
Time Division Duplex (TDD) downlink subframes, and wherein the special 
subframes are TDD special subframes. 
 

4.  The wireless device of claim 1, wherein the subframes other than uplink subframes are Time Division Duplex (TDD) downlink subframes and TDD special subframes.
5.  The wireless user device of claim 1, wherein the wireless transceiver is 
configured to receive, from the base station, SLSS configuration information 
indicating the SLSS resource. 
 

5.  The wireless device of claim 1, wherein the instructions, when executed 
by the processor, cause the wireless device to receive, from the eNB, SLSS 
configuration information indicating the SLSS resource. 

6.  The wireless user device of claim 1, wherein the at least one processor is 
configured to determine the period based on a system frame number (SFN) reset 
period or a direct frame number (DFN) reset period. 

6.  The wireless device of claim 1, wherein the instructions, when executed 
by the processor, cause the wireless device to determine the period based on a 
system frame number (SFN) reset period or a direct frame number (DFN) reset 
period. 

7.  The wireless user device of claim 1, wherein the wireless user device 
comprises one or more of: a vehicle-to-everything (V2X) device or a 
vehicle-to-vehicle (V2V) device, and wherein the resource pool for a sidelink 
transmission corresponds to one or more of: a resource pool for a V2X sidelink 



one or more of: a vehicle-to-everything (V2X) device or a vehicle-to-vehicle 
(V2V) device, and wherein the resource pool for a sidelink transmission 
corresponds to one or more of: a resource pool for a V2X sidelink communication 



second subframes is based on a quantity of the first subset of subframes and 
the integer multiple of the length of the bitmap. 
 

8.  The method of claim 1, wherein the determining the second subset of 
subframes comprises: determining a quantity of the first subset of subframes;  
performing a modulo operation based on the quantity of the first subset of 
subframes and a quantity of bits in the bitmap;  and determining the one or 
more subframes based on the modulo operation. 

9.  The wireless user device of claim 1, wherein the at least one processor is 
configured to: determine, based on the determined resource pool for the sidelink transmission, a first transmission resource for transmitting the data;  and determine, based on the first transmission resource and a resource reservation interval, a second transmission resource.
See, claim 3
10.  The wireless user device of claim 1, wherein the wireless transceiver is 
configured to: receive, from the base station, information of a resource 
reservation interval associated with the length of the bitmap. 
 

See, claim 3
Instant Application 16/882630
U.S. Patent No. 10,383,117 
11.  A method comprising: receiving, by a wireless user device from a base 
station, resource pool configuration information indicating a bitmap for 
determining a resource pool for a sidelink transmission;  determining, for a 
period having a plurality of consecutive subframes, a first subset of subframes 
by excluding, from the plurality of consecutive subframes, first subframes 
comprising: subframes in which a sidelink synchronization signal (SLSS) 
resource is configured;  downlink subframes;  and special subframes;  

the first subset of subframes, one or more second subframes, wherein a quantity 
of the second subset of subframes corresponds to an integer multiple of a 
length of the bitmap, and wherein a quantity of the one or more second 
subframes is determined based on the length of the bitmap;  and determining, 
from the second subset of subframes and based on a plurality of repetitions of 
the bitmap, the resource pool for a sidelink transmission;  and transmitting, 
to a second wireless user device, data. 

Comments: the claim is obvious variant of each other.
Difference: determining, for a period having a plurality of Frequency Division Duplex (FDD) subframes, a first subset of subframes by excluding, from the plurality of FDD subframes
determining, for a period having a plurality of Frequency Division Duplex (FDD) subframes, a first subset of subframes by excluding, from the plurality of FDD subframes, subframes in which a sidelink synchronization signal (SLSS) resource is 

repetitions of the bitmap, the resource pool for a sidelink transmission from 
the second subset of subframes. 
 
    10.  The method of claim 9, further comprising: receiving, at the mobile 
device and from the eNB, a downlink control information (DCI) indicating the sidelink transmission;  determining, based on the DCI, a data transmission subframe, among the resource pool, for transmitting sidelink data;  and transmitting, to another mobile device and in the determined data transmission subframe, the sidelink data. 

See, claim 16 also.

station, downlink control information (DCI) indicating the sidelink transmission;  determining, from among the resource pool and based on the DCI, a data transmission subframe for transmitting sidelink data;  and transmitting, to the second wireless user device and via the determined data transmission subframe, the sidelink data. 

10.  The method of claim 9, further comprising: receiving, at the mobile 
device and from the eNB, a downlink control information (DCI) indicating the 
sidelink transmission;  determining, based on the DCI, a data transmission 
subframe, among the resource pool, for transmitting sidelink data;  and 
transmitting, to another mobile device and in the determined data transmission 
subframe, the sidelink data. 

13.  The method of claim 12, further comprising: receiving, from the base 
station, information of a resource reservation interval;  determining, based on 
the determined data transmission subframe and the resource reservation 

transmission of the sidelink data in the one or more transmission reservation 
subframes. 


information of a resource reservation interval;  determining, based on the 
determined data transmission subframe and the resource reservation interval, 

of the sidelink data in the one or more transmission reservation subframes. 
 


Duplex (TDD) downlink subframes, and wherein the special subframes are TDD 
special subframes. 

See, claim 16-17
15.  The method of claim 11, further comprising receiving, from the base 
station, SLSS configuration information indicating the SLSS resource. 

12.  The method of claim 9, further comprising receiving, at the mobile 
device and from the eNB, SLSS configuration information indicating the SLSS resource. 

16.  The method of claim 11, further comprising determining the period based on 
a system frame number (SFN) reset period or a direct frame number (DFN) reset 
period.
13.  The method of claim 9, further comprising determining the period based 
on a system frame number (SFN) reset period or a direct frame number (DFN) 
reset period. 
 

17.  The method of claim 11, wherein the wireless user device comprises one or 
more of: a vehicle-to-everything (V2X) device or a vehicle-to-vehicle (V2V) 
device, and wherein the resource pool for a sidelink transmission corresponds 
to one or more of: a resource pool for a V2X sidelink communication or a 
resource pool for a V2V sidelink communication. 

14.  The method of claim 9, wherein the mobile device comprises one or more 
of: a vehicle-to-everything (V2X) device or a vehicle-to-vehicle (V2V) device, and wherein the resource pool for a sidelink transmission corresponds to one or more of: a resource pool f0r a V2X sidelink communication or a resource pool for a V2V sidelink communication. 
 

18.  The method of claim 11, wherein a quantity of the one or more second 
subframes is based on a quantity of the first subset of subframes and the 
integer multiple of the length of the bitmap. 

15.  The method of claim 9, wherein the determining the second subset of 
subframes comprises: determining a quantity of the first subset of subframes;  
performing a modulo operation based on the quantity of the first subset of subframes and a quantity of bits in the bitmap;  and determining the one or more subframes based on the modulo operation. 



determined resource pool for the sidelink transmission, a first transmission 
resource for transmitting the data;  and determining, based on the first 
transmission resource and a resource reservation interval, a second 
transmission resource. 

See, claim 11
20.  The method of claim 11, further comprising: receiving, from the base 
station, information of a resource reservation interval associated with the 
length of the bitmap. 


See, claim 11




	

	The closest Prior Arts:
	 Li et al (US 2016/0021625 A1) discloses a method of determining a resource pool for a sidelink transmission  (See, the UE/D2D UE receiving of resource pool from eNB1, section 0152-0153, noted: determining of resource pool in relation to synchronization, section 0106, 0109), the method comprising: receiving, at a mobile device (see, the D2D UE receiving of resource pool configuration from the serving eNB, section 0109, 0117)  and from an evolved NodeB (eNB), resource pool configuration information (see, Rx pool from the eNB, section 0152-0153), the resource pool configuration information comprising a bitmap to determine the resource pool (see, the resource pool information configuration comprises bitmap information, section 0150);  determining, for a period having a plurality of consecutive overlapped  subframes with bitmaps, section 0219, 0235, 0236,  see, subframes  including the timing for monitoring of resource pool, section 0154-0156), a first subset of subframes by excluding, from the plurality of consecutive subframes (see, UL subframes associated with the each bit the of the bit map, including exclusion of special subframes, section 0147-0148, table 6-disclsoes number of UL frames): subframes  in which a resource is configured (see, excluding the special subframes in relation to the bitmap, section 0147-0148);  and subframes other than uplink subframes (see, special subframes that are excluded based on the bitmap, section 0147-0148);  determining, for the period, a second subset of subframes by excluding, from the first subset of subframes (see, excluded subframes in relation to the bitmap window length, section 0147-0149), one or more subframes, wherein a quantity of the second subset of subframes corresponds to an integer multiple of a length of the bitmap (see, excluded subframes in relation to subframes in the bitmap window and  that are repeated  in integer number of repetitions, section 0147-0150, table 6-table7, see, repetitions of the bitmap where the bitmap refers to subframes that are excluded, section 0147-0150, table 6-table 7), the resource pool for a sidelink transmission from the second subset of subframes (see, Rx pool associated with subframes, synch signal, section 0147-0149, 0155-0157).

	LOEHR et al (US 2019/0313375 A1) discloses of allocation of resources from a resource pool for V2X transmissions by an eNB (section 0104, 0106, 0110, 0116-0120), including the scheduling assignment resource pool with bitmap repetition (section 0121-0122).

	Yasukawa et al (US 2019/0132818 A1) discloses selection of resources from a resource pool using sensing window (section 0064, 0067-0068, 0072) and excluding of the resources of subframes (Section 0135-0136, 0168).
	Novlan et al (US 2016/0295624) discloses variable bitmap based on the size of resource pool (Section 0127, 0168) and repetition information in scheduling assignment (Section 0168, 0176, 0127).
	Yang et al (US 2016/0338055 A1) from the same field of endeavor discloses:  exclusion of subframes (see, implicit exclusion in relation to turning off of subframes in relation to the SLSS and the resource pool, section 0181-0182, 0187-0191) subframes in which a sidelink synchronization signal (SLSS) resource is configured (see, implicit exclusion in relation to turning off of subframes in relation to the SLSS and the resource pool, section 0181-0182, 0187-0191, see, UL subframes in relation to D2D and turnoff, 0092, 0132, 0135-0138).

	The closest prior arts fail to reasonably anticipate or render obvious “subframes in which a sidelink synchronization signal (SLSS) resource is configured; determine, for the period, a second subset of subframes by excluding, from the first subset of subframes, one or more second subframes, wherein a quantity of the second subset of subframes corresponds to an integer multiple of a length of a bitmap for determining a resource pool for a sidelink 
transmission, and wherein a quantity of the one or more second subframes is determined based on the length of the bitmap;  and determine, from the second subset of subframes and based on a plurality of repetitions of the bitmap, the resource pool for a sidelink transmission;  and a wireless transceiver comprising at least one antenna and configured to: receive, from a base station, resource pool configuration information indicating the bitmap;  and transmit, from the wireless user device to a second wireless user device, data” as recited in claim 1.

	The closest prior arts fail to reasonably anticipate or render obvious “determining, for a 
period having a plurality of consecutive subframes, a first subset of subframes by excluding, from the plurality of consecutive subframes, first subframes comprising: subframes in which a sidelink synchronization signal (SLSS) resource is configured; downlink subframes; and special subframes;  determining, for the period, a second subset of subframes by excluding, from the first subset of subframes, one or more second subframes, wherein a quantity of the second subset of subframes corresponds to an integer multiple of a length of the bitmap, and wherein a quantity of the one or more second subframes is determined based on the length of the bitmap; and determining, from the second subset of subframes and based on a plurality of repetitions of the bitmap, the resource pool for a sidelink transmission; and transmitting, to a second wireless user device, data” as recited in claim 11.


4.	Claim 1-20 would be allowed if a Terminal Disclaimer is filed to overcome the Double Patenting Rejection, set forth in this Office Action.

Conclusion
	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473